Filed 12/21/21 In re Hayley P. CA2/4
              NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



         IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                  SECOND APPELLATE DISTRICT

                                                DIVISION FOUR


In re HAYLEY P. et al.,                                            B310953
                                                                   (Los Angeles County
Persons Coming Under the                                            Super. Ct. Nos. 20CCJP06805A,
Juvenile Court Law.                                                 20CCJP06805B)

LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN
AND FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

A.F. et al.,

         Defendants and Appellants.


         APPEAL from orders of the Superior Court for Los Angeles
County, Michael Abzug, Judge. Affirmed.
         Nicole Williams, under appointment by the Court of Appeal, for
Defendant and Appellant A.F.
         Jacques Alexander Love, under appointment by the Court of
Appeal, for Defendant and Appellant T.P.
     Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy, Assistant
County Counsel, and Kimberly Roura, Senior Deputy County Counsel,
for Plaintiff and Respondent.


     A.F. (mother) and T.P. (father) appeal from the juvenile court’s
jurisdiction orders regarding their daughters Hayley P. and Madison P.,
on the ground there was insufficient evidence to support the court’s
findings that their daughters were persons described by Welfare and
Institutions Code 1 section 300, subdivisions (a), (b), and (j). We
conclude that substantial evidence supports the juvenile court’s
findings, and affirm the orders as to both children.


                             BACKGROUND
A.   The Referral and Initial Investigation
     On December 23, 2020, the Los Angeles County Department of
Children and Family Services (the Department) received a referral
regarding Hayley, who was 16 years old. The reporting party stated
that Hayley had been transported by sheriff’s deputies to the emergency
room at Harbor UCLA Medical Center on a 5585 hold for being a
danger to others. The reporting party stated that Hayley was
interviewed by the emergency room pediatrician, Dr. Warren. Hayley
told Dr. Warren that the previous day she was involved in a verbal
argument with mother over a cell phone, and that the argument turned

1     Further undesignated statutory references are to the Welfare and
Institutions Code.


                                     2
into a physical fight. She said that mother hit her with her hands
several times. Hayley said she was afraid of mother and ran away that
night, but she returned the next morning. When she returned, the fight
continued. She said that mother kicked her in the stomach, and then
father joined in, punching her with a closed fist. Hayley said she fought
back by hitting father and biting mother to get away from them.
Hayley also told Dr. Warren that the physical abuse by her parents was
ongoing on a monthly basis; she said, however, that Madison, her eight-
year-old sister, was not hit or hurt by their parents.
     Dr. Warren examined Hayley, and wrote in her chart that she had
multiple bruises on her body that were consistent with her story of
being physically assaulted by mother and father. Hayley also was
assessed by a psychiatrist, who removed the 5585 hold and cleared her
to be discharged. Hayley denied being afraid of returning home, but
said that “she would like for ‘things’ to change in the home with her
parents.”
     Later that day, a social worker from the Department interviewed
Hayley in the emergency room, and asked her how she got there.
Hayley told her that she had run away from home at around 10:00 p.m.
the previous night after she and mother “got into it” because Hayley
had been “hanging out” with her friends. Hayley said that mother
“whooped” her with a belt, so Hayley left and stayed at her boyfriend’s
house. When she went back home at 7:00 a.m. the next morning, father
got out of his car as soon as she stepped on the grass and pushed her
into the grass. Hayley was able to get into the house, where father
pushed her into the couch and on the floor, and hit her on the head.

                                     3
She said that she “put [her] hands on him” because he kept putting his
finger in her face, and then he left the house. Hayley went to get her
phone, which mother had taken from her. She grabbed the phone and
ran to the bathroom. She said that mother went after her, breaking
down the door. Mother pulled her hair, hit her in her head, and
dragged her while trying to take Hayley’s phone away; Hayley fought
back. Hayley then left, and father followed her in his car, telling her to
get in the car. Hayley went to the security gate instead and called the
police. Hayley said that when the police arrived they questioned her
and had her transported by ambulance to the hospital. Hayley told the
social worker that a week and a half before this incident she had been
in the hospital on a 72-hour hold. She said it was because she and
mother got into another argument, and mother said she was out of
control.2
      When asked to describe her parents, Hayley said mother “can be
very cool but when she feels she’s being disrespected she will try to
resolve that by discipline.” She said that father was an alcoholic and
“really mean.” She said her parents disciplined her by taking her phone
or hitting or beating her with a belt; she said that mother hit her with a
belt during the incident the previous day. She also told the social
worker that her sister Madison was not physically disciplined, and that
her parents only take Madison’s phone away when they discipline her.
Hayley said her only worry about going home was that she would “just

2     Hayley contracted COVID-19 during that earlier hospital stay. She
tested positive for the disease when she was admitted for the current stay;
she said she did not feel sick, but her body ached.

                                      4
get beat again,” although she thought her parents would not do that
now that the Department is involved. When asked why she had not
told anyone about the beatings before, Hayley said her parents told her
that “this was how [she] should be disciplined because [she had] a smart
mouth.” She indicated that father did not usually hit her, but that
mother did, and said it had been going on for a year or two.
     After leaving the hospital, the social worker spoke with a sheriff’s
deputy, who provided her with information from the report filed by the
deputies who had responded to Hayley’s 911 call. According to the
deputy, the report stated that Hayley had some behavioral issues, such
as sneaking out of the home at night and sneaking her boyfriend into
the home. The report also stated that Hayley bit her mother during an
altercation because she wanted her phone back. In addition, the report
stated that the responding deputy spoke with Madison, who said she
did not witness Hayley being assaulted by her parents, but only saw
Hayley being held down. Madison also told the deputy that she had
never seen her parents hit Hayley before.
     The social worker then spoke with mother and father. Mother
denied Hayley’s account of what happened. She told the social worker
that Hayley wanted her phone back and when mother told her no, “we
got into it.” Hayley tried to take the phone, but when she could not get
it she left the house, at around 9:00 or 10:00 p.m. on December 22. She
came back at around 8:00 a.m. the next morning and “went on one.”
Mother and father tried to talk to her, but “she acted like she couldn’t
listen.” Mother said that father never hit Hayley, although “he threw
her off of him” and then left the house. Mother said that she was on the

                                    5
phone with her mother (the maternal grandmother, or MGM), and
Hayley was yelling at her, screaming, “Give me my fucking phone.”
When mother said no, Hayley attacked her. Mother told the social
worker that Hayley “was banging me in my head nonstop and I had to
defend myself.” She said that Hayley bit her, and showed the social
worker the bite mark on her arm. When the social worker asked how
Hayley got all of the bruises on her body, mother said that she did not
know.
     Mother told the social worker that Hayley was constantly
sneaking out of the house. She said that Hayley gets upset because she
cannot go out (due to COVID-19) and cannot see her boyfriend. Mother
said that they discipline Hayley by taking away her phone, but then
they usually feel bad and give it back to her. Mother insisted that
Hayley attacked her and father first, because mother would not give
Hayley her phone back. Mother said, “Hayley doesn’t want to listen to
me or my husband and she wants to do what she wants.”
     With regard to Hayley’s earlier hospital stay, mother explained
that she took Hayley to the emergency room after Hayley’s boyfriend
had broken up with her because Hayley was saying that she wanted to
kill herself. The hospital admitted Hayley, and she was there for a
week. Mother reported that Hayley was meeting with a therapist for
three hours, two days a week, and was on medication (although Hayley
was not taking one of her prescribed drugs because it made her sleepy).
     The social worker then spoke with father. He also denied Hayley’s
account of the incident. He said that Hayley attacked mother and then
fell to the ground. He told the social worker he did not know what

                                    6
happened after that because he left. He said he then went looking for
Hayley in his car, found her, and told her to get into the car, but Hayley
took off on her bike.
     When the social worker asked mother and father what they were
willing to do to make sure this did not happen again, mother said she
would do whatever needed to be done, and suggested that family
counseling services would be helpful. Father said that he could not
tolerate the disrespect from Hayley. He told the social worker that
Hayley had everything she wanted or asked for, and all they asked from
her was respect.
     The next day, the social worker spoke with Madison. Madison
told the social worker that mother “doesn’t like disrespect and if you hit
her and be rude to her she doesn’t play. She pops me on my arm and
tells me to stop. She slaps my sister because she’s rude and
disrespectful.” She said that father “doesn’t play with people but he’s
nice to me and he tries to be nice to my sister.” However, Madison said
father “whoops” her when she does not listen, although she said that
only happened once, and she did not remember the last time it
happened.
     When asked about the incident with Hayley, Madison said that
the night before the incident, Hayley came back to home to eat after
being with friends down the street. Hayley said she wanted to go back
out after eating, but mother said she had to stay home. Hayley and
mother started arguing. Hayley tried to take mother’s phone, and they
continued arguing until mother told Hayley to leave. Hayley left, and
father and mother went to find her. Madison was asleep when Hayley

                                    7
came back home the next morning, so she did not see her parents hit
Hayley. But she said that when she saw Hayley, Hayley was crying
because father “popped her because she kicked [father’s] butt.”
Madison said that Hayley kept being disrespectful to mother, “[t]hen
my dad had to come to her and pop her and I was sitting in the chair
watching.” She said that mother was on the phone talking to MGM,
and Hayley yelled at her, “Give me my fucking phone.” Hayley
somehow got the phone and went into the bathroom and locked the
door. Mother pushed the door open, and Madison said she thought
mother “popped” Hayley, but she did not know; she said she heard
“popping” but did not know “who was being popped.” Then Madison
saw Hayley hitting mother in the head multiple times, fighting over the
phone. Hayley was on the floor, stretched out and trying to reach the
phone while mother held her foot. Madison got involved by grabbing
the phone, and Hayley got up and ran out the door.
     After speaking with Madison, the social worker went back to the
hospital to pick up Hayley (the Department had concluded that Hayley,
who was being discharged from the hospital, needed to be detained with
exigency). While there, the social worker spoke with Dr. Robert
Hataley. Dr. Hataley reported that the child abuse team was consulted
regarding Hayley, and they all agreed that Hayley’s bruises were
consistent with child abuse. Dr. Hataley said that he agreed with the
child abuse team’s conclusion.
     Hayley eventually was detained with the maternal grandparents.
When the social worker went to the grandparents’ home to complete the
placement paperwork, she asked MGM if she heard Hayley yelling

                                   8
during MGM’s phone call with mother. MGM said she did. She said
that mother had asked Hayley to give her five minutes because she was
talking to her parents, but Hayley was “in a rage.” MGM said that
Hayley “was cursing at her mother. Its ongoing when she doesn’t get
her way.” MGM told the social worker that she had never seen mother
or father discipline their children physically, and that it is not in either
parent’s character to hit their children.
     The social worker also spoke to Hayley’s maternal aunt, who said
she did not believe that mother or father physically abused Hayley. The
maternal aunt also said that she was very close to Hayley, and Hayley
never told her about any physical abuse.


B.   The Petition and Detention Hearing
     The Department filed a petition as to both Hayley and Madison
under section 300, subdivisions (a), (b), and (j). Counts a-1, b-1, and j-1
alleged that mother physically abused Hayley, and that that physical
abuse endangers Hayley and places both Hayley and Madison at risk of
serious physical harm. Counts a-2, b-2, and j-2 made the same
allegation as to father. Count b-3 alleged that Hayley suffers from
mental, emotional, and behavioral problems, including suicidal
ideation, and has a diagnosis of depression, anxiety, and OCD, and that
mother and father are limited in their ability to provide her with
appropriate parental care and supervision, which places her at risk of
serious physical harm.
     At the detention hearing, the Department recommended that both
children be detained from mother and father, with Madison being

                                      9
released home-of-parent with a safety plan. Minor’s counsel agreed
with the Department’s recommendation as to Madison, and agreed that
Hayley should be detained, but argued that Hayley could be released to
her parents with wraparound services in place; however, counsel
recommended that Hayley should continue to reside with the maternal
grandparents to give Hayley and her parents a cooling off period. The
juvenile court found that a prima facie case existed that Hayley and
Madison were persons described by section 300. It ordered that Hayley
be removed from mother and father and placed with the maternal
grandparents, and that Madison be released to mother and father with
services.


C.   The Jurisdiction/Disposition Report and Hearing
     In the jurisdiction/disposition report filed by the Department, the
Department reported on a prior referral in 2015, in which the caller
said that Hayley told her that father hit her with an extension cord.
During the Department’s investigation of that referral, father told the
investigating social worker that he had threatened to hit Hayley with
an extension cord when she misbehaved, but did so only in an attempt
to scare her and stop her bad behavior. He admitted to hitting Hayley
in the past with a belt; he said he hit her on her buttocks and upper leg
area, with her clothes on, and no marks or bruises were ever left.
Hayley denied any current physical abuse at that time and stated that
father only threatened her, and he had never hit her with an extension
cord. The Department concluded that the allegations of physical abuse



                                   10
toward Hayley were inconclusive; it conducted a risk assessment and
determined the risk to be low.
     The jurisdiction/disposition report also included summaries of
interviews of Hayley, Madison, mother, and father conducted by the
dependency investigator. The report also included a summary of the
dependency investigator’s interview of Detective David W. Van Dyke,
who was conducting a criminal investigation of the incident for the Los
Angeles Sheriff Department’s Special Victims Bureau, as well as a
summary of Detective Van Dyke’s incident report.


     1.    Interview with Hayley
     Hayley told the investigator that she lied when she was at the
hospital because she was upset. After the dependency investigator told
her that the Department would not go away just because she changed
her story, Haley told the investigator that she just wanted to go home.
She said that she had assaulted mother and father because she could
not get her way. She said that she bit mother and kicked father in the
butt. When asked if she struck father and knocked off his glasses,
Hayley quietly admitted that she had. She said that Madison threw
shoes at her to try to get her off of mother.
     Hayley talked about her relationship with each of her parents,
and told the investigator that her parents were good providers and did
not deserve what she was putting them through. She said that she
would change, and again told the investigator that she just wanted to go
back home, and that she assaulted her parents because she was trying
to get her way. When asked about the stories she told the doctors and

                                     11
responding officers, Hayley said, “I called the police. I played a huge
role in this mess. I feel bad because my mother might lose her job. I
could have listened and walked away.”
     The investigator asked her about the bruises and injuries she
sustained, and Hayley said they came from falling off her sister’s bike
when she snuck out of the house. At the end of the interview, Hayley
had a list of questions for the investigator. Hayley was adamant that
she did not tell the truth right after the incident and that she wanted to
go home.


     2.    Interview with Madison
     Madison told the investigator that she wanted Hayley to come
home, but not if she was going to be “acting all crazy.” Describing the
incident, Madison said that Hayley ran away from home and her
parents went to places they thought she might be; she said they drove
around at one in the morning looking for her. When asked whether she
witnessed the altercation, Madison said that Hayley tried to fight father
and kicked him in the butt. She told the investigator, unprompted, that
father was trying to defend himself. When asked what happened
between Hayley and mother, Madison said that mother tried to get the
phone from Hayley and they ended up on the floor. She also said that
Hayley bit mother on the arm.


     3.    Interview with Mother
     Mother told the investigator, “Hayley assaulted us. No one hit
her. It was something about that phone. She wanted to get to the

                                    12
cellphone and whatever was on it.” Mother said that when she told
Hayley she could not have her phone back, Hayley started screaming.
Mother said Hayley was enraged and attacked her. They struggled over
the phone and ended up on the floor, and at some point Hayley bit her.
Mother was adamant that Hayley attacked her.
     Mother told the investigator that Hayley was calling her every day
from maternal grandparents’ home and telling her that she lied and did
not think it would go this far; she told mother repeatedly that she
wanted to come home. Hayley also told her that the detective
investigating the incident was filing charges against mother; mother
said she was worried because she could lose her job if charges were filed
against her. Mother said that Hayley fabricated the story because she
was upset that mother would not return her phone to her.
     Mother said that she wanted Hayley returned to her, but she also
noted she was concerned that Hayley would revert back to the same
behaviors without intervention by the Department. She explained that
she had been having problems with Hayley ever since Hayley’s acne
cleared up and she became confident in her appearance and got a
boyfriend.


     4.      Interview with Father
     Father adamantly denied physically abusing or assaulting Hayley,
and told the investigator that Hayley assaulted them. He insisted that
nothing happened on the grass, and that Hayley lied to everyone.
Father told the investigator that Hayley had recanted and admitted
that she assaulted them.

                                     13
     5.    Interview with Detective Van Dyke
     Detective Van Dyke told the dependency investigator that the case
was going to be submitted for review, and that the District Attorney
could accept or reject the case for filing. He said that his major
concerns were that father had a previous history of using a belt on the
child, and that everyone’s stories were changing. He also said that he
could not ignore the fact that Hayley had injuries and/or bruises, even
though she changed her story about how she got them.
     In his incident report, Detective Van Dyke indicated that Hayley
told him that during a verbal argument she had with her parents,
father kept antagonizing her for sneaking out the night before and
coming home early in the morning. Hayley said that father punched
her in the face area, pushed her into a wall, and strangled her. Hayley
went to mother and asked for her cell phone, which mother had taken
away from her for sneaking out of the house. Hayley grabbed the phone
and went into the bathroom. She said that mother pushed the
bathroom door open and grabbed the phone back. Hayley said she
yelled at mother to give her back her phone, and mother started to hit
her. She said they fell to the ground, and mother hit her in the face
area and pulled her hair. She also told Detective Van Dyke that
Madison hit her with shoes. Hayley said she assaulted her parents
because they were hitting her. However, she said that she did not want
to get her parents in trouble and wanted to go home.
     Detective Van Dyke reported that he went to the hospital to see
Hayley and observed a one-inch abrasion on the left side of her neck,



                                    14
redness to both cheeks, and a quarter-inch abrasion on the top of her
right foot; he did not observe injuries indicative of strangulation.
     Detective Van Dyke reported that he then contacted father and
mother. Father told him that he got into a verbal argument with
Hayley about how she was being disrespectful by sneaking out of the
house to see her boyfriend. He told the detective that he never
physically assaulted Hayley, but that he tried to defend himself when
she started hitting him. He tried to grab her arms to keep her from
hitting him, and he pushed her back to get distance between them. He
said he left the house to de-escalate the situation, but mother called
him and asked him to return home because Hayley had assaulted her.
     Mother told Detective Van Dyke that father and Hayley were
having a verbal argument about Hayley sneaking out at night and
coming home early in the morning. Hayley hit father in the head,
knocking off his eyeglasses. Hayley continued to try to hit father, and
father was trying to grab her arms to defend himself. Hayley stopped,
and father left the house. Hayley then started yelling at mother,
demanding her phone. Hayley approached mother, who was seated at
the kitchen table, and grabbed the phone. Mother followed Hayley as
she walked toward the bathroom. When Hayley tried to close the
bathroom door, mother pushed it open and grabbed the phone back from
Hayley. Hayley began to hit mother on the arms and chest area, and
mother tried to grab Hayley’s arms to stop her from hitting her. When
asked if she ever pulled Hayley’s hair, mother responded that she could
not recall, but she might have done so when she was trying to get



                                     15
control of Hayley. Mother told the detective that Hayley bit her on the
arm; he observed a two-inch bite mark on mother’s forearm.


     6.    Jurisdiction/Disposition Hearing
     The jurisdiction/disposition hearing was held on February 17,
2021. At the start of the hearing, counsel for the Department requested
a 30-day continuance, explaining that there was outstanding discovery
for law enforcement call logs and updates regarding the criminal case.
Minor’s counsel objected to the continuance, noting that the
Department had sufficient evidence to proceed with the adjudication,
and arguing that the juvenile court should not wait for the criminal
case to proceed because the criminal case moves more slowly than the
dependency case should. The juvenile court agreed with minor’s
counsel, stating: “You know, the criminal tail doesn’t wag the
dependency dog, and the standard that we—that I am guided by is a far
different standard than what is going on in the criminal case.”
Therefore, the court denied the Department’s request and proceeded
with the jurisdiction hearing.
     The Department offered and the court admitted into evidence the
various reports that had been filed in the case; no other evidence was
offered. Counsel for the Department argued that the court should find
that Hayley’s initial statements of abuse were more credible that her
subsequent recantation. Counsel noted that Hayley was consistent in
her initial accounts to the medical professionals, the social worker, and
law enforcement, and she only changed her account after expressing her
strong desire to go home. Mother’s counsel argued there was a lack of

                                    16
evidence to support counts a-1, b-1, j-1, a-2, b-2, and j-2, because Hayley
admitted she was the aggressor and mother was just trying to defend
herself. Mother submitted, however, on count b-3. Father’s counsel
requested that father be dismissed from the petition, arguing there was
no evidence that father physically abused Hayley, since Hayley
admitted that she lied and that she was the one who assaulted him.
With regard to count b-3, father’s counsel argued that father always
maintained that he was willing and able to get Hayley all the help she
needed. Minor’s counsel submitted on counts a-1, b-1, j-1, a-2, b-2, and
j-2, although counsel said she did not necessarily agree that there was a
current risk under counts a-1 and a-2. However, counsel argued that
there was no current risk under count b-3.
     In making its ruling, the juvenile court stated that “these
domestic violence issues are very difficult to resolve as to who is
responsible. That’s especially true in a case where . . . there’s objective
evidence that the child suffered injuries which are inconsistent with the
parents’ statutory privilege to administer corporal punishment, but
there’s also evidence that at least the mother was injured. [¶] She had
a bite mark or something on her left arm, so—but I also note this is not
the first time the family has come to the attention of law enforcement
with allegations of child abuse, and on balance, it seems to me that the
Department has reached a rather low threshold. It’s not invisible, but
it’s low to sustain the counts.” Addressing the requirement that there
be a current risk to the children, the court observed that “the fact that
the parents are in therapy, the child is receiving services and everyone
is willing to cooperate with [the Department] while worth noting, does

                                     17
not equate to a finding of no current risk especially when the incident in
this case, which was pretty violent, occurred relatively recently within
the last couple of months.”
     The court found by a preponderance of the evidence that all of the
counts in the petition were true as alleged, and found both children to
be persons described by section 300, subdivisions (a), (b), and (j).
Moving to disposition, the court heard arguments from counsel, then
declared both children to be dependents of the juvenile court. It ordered
Hayley removed from mother and father with family reunification
services to Hayley and both parents, and ordered Madison released to
her parents with family maintenance services to Madison and her
parents.
     Mother and father timely filed notices of appeal from the
jurisdiction orders. Two months later, on April 23, 2021, the juvenile
court terminated jurisdiction as to Hayley because she had passed
away. The record on appeal does not indicate the date or cause of
Hayley’s passing.


                              DISCUSSION
     Both mother and father challenge the juvenile court’s jurisdiction
order, arguing there was insufficient evidence to support the findings of
physical abuse by either parent. We disagree.
     “In reviewing the sufficiency of the evidence on appeal we consider
the entire record to determine whether substantial evidence supports
the court’s findings. [Citation.] We do not pass on the credibility of
witnesses, attempt to resolve conflicts in the evidence or weigh the

                                     18
evidence. Rather, we draw all reasonable inferences in support of the
findings, view the record favorably to the juvenile court’s order and
affirm the order even if other evidence supports a contrary finding.
[Citations.]” (In re James R. (2009) 176 Cal.App.4th 129, 134–135.)
“The parent has the burden on appeal of showing there is insufficient
evidence to support the juvenile court’s order.” (In re Isabella F. (2014)
226 Cal.App.4th 128, 138.)
      As relevant here, a child may be adjudged to be a dependent of the
juvenile court if: (1) “[t]he child has suffered, or there is a substantial
risk that the child will suffer, serious physical harm inflicted
nonaccidentally upon the child by the child’s parent” (§ 300, subd. (a));
(2) “[t]he child has suffered, or there is a substantial risk that the child
will suffer, serious physical harm or illness, as a result of the failure or
inability of his or her parent or guardian to adequately supervise or
protect the child” (§ 300, subd. (b)); or (3) “[t]he child’s sibling has been
abused or neglected, as defined in subdivision (a) [or] (b) . . . and there
is a substantial risk that the child will be abused or neglected, as
defined in those subdivisions” (§ 300, subd. (j)). Mother and father
argue that the evidence presented in this case does not show that
Hayley suffered any serious injury, or that she was at risk of suffering
serious physical harm, and therefore the juvenile court erred in finding
that Hayley and Madison were persons described under section 300,
subdivision (a), (b), or (j). Under the standard of review applicable here,
we conclude otherwise.
      To find that a child comes within subdivision (a) of section 300, it
is not necessary to show that the child has already suffered a serious

                                      19
injury inflicted nonaccidentally. That subdivision provides that “a court
may find there is a substantial risk of serious future injury based on the
manner in which a less serious injury was inflicted, a history of
repeated inflictions of injuries on the child or the child’s siblings, or a
combination of these and other actions by the parent or guardian that
indicate the child is at risk of serious physical harm.” (§ 300, subd. (a).)
In other words, “[t]he court need not wait until a child is seriously
abused or injured to assume jurisdiction and take steps necessary to
protect the child.” (In re N.M. (2011) 197 Cal.App.4th 159, 165.)
      In the present case, there was evidence that Hayley suffered
bruising and/or abrasions on her neck, cheeks, foot, arms, thighs, and
knees that the hospital’s child abuse team found to be consistent with
child abuse. According to Hayley’s initial interviews with hospital staff,
law enforcement, and the social worker, these injuries were inflicted
during an exceptionally violent episode in which father pushed and hit
Hayley, and mother hit Haley and pulled her hair, with the fight
escalating so much that mother and Hayley ended up on the floor of the
bathroom. Madison, who witnessed part of the episode (and joined in
the fight at one point by throwing shoes at Hayley), confirmed that both
father and mother “popped” Hayley. Even though Hayley, and to some
extent Madison, recanted their initial accounts of what happened, the
juvenile court was entitled to credit their initial accounts, just as it was
entitled to conclude that mother and father were not credible when
describing the incident as one in which Hayley was the aggressor and
they merely tried to defend themselves. (In re James R., supra, 176



                                      20
Cal.App.4th at p. 135 [“We do not pass on the credibility of witnesses,
attempt to resolve conflicts in the evidence or weigh the evidence”].)
     In addition to the extremely violent nature of the recent incident,
there also was evidence of previous physical abuse. Father admitted
that he had hit Hayley with a belt in the past. Haley said that both
father and mother hit or slapped her, or beat her with a belt for
discipline. And Madison said that mother “pops” her and slaps Hayley
when they are disrespectful or rude. Madison also said that father had
“whoop[ed]” her for discipline in the past.
     From this evidence of the injuries Hayley suffered, the violent
nature of the recent incident, and the evidence of previous
inappropriate physical discipline, the juvenile court reasonably could
conclude that both Hayley and Madison were at substantial risk of
suffering serious physical harm inflicted nonaccidentally (§ 300, subd.
(a)) or as a result of mother and father’s failure to protect them (§ 300,
subd. (b)), and that Madison was at substantial risk of being abused
(§ 300, subd. (j)). Accordingly, we affirm the juvenile court’s
jurisdictional findings and orders.
                                      //
                                      //
                                      //
                                      //
                                      //
                                      //
                                      //



                                      21
                       DISPOSITION
The jurisdictional findings and orders are affirmed.
NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                  WILLHITE, Acting P. J.
We concur:



COLLINS, J.



CURREY, J.




                             22